Citation Nr: 1514374	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  10-32 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his mother


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran enlisted in the Ohio Army National Guard in July 1992, with a period of active duty for training (ACDUTRA) from June 1993 to February 1994.  He later separated from the National Guard and immediately enlisted for duty in the active Army from March 1995 to March 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In September 2012, the Veteran testified before the undersigned at a video-conference hearing.  The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the electronic claims file.

In February 2014, the Board remanded the matter for further development.  The appeal was last before the Board in August 2014, when the Board again remanded the claim for development pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  In accordance with Board's August 2014 remand directives, the AMC provided the Veteran with an opportunity to identify additional records to be associated with the claims file, obtained outstanding VA medical records (VAMRs), obtained additional service treatment records (STRs) and service personnel records, scheduled a VA examination, and readjudicated the Veteran's claim.  There has been substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. at 268; see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

The Board notes that evidence has been added to the electronic record since the January 2015 supplemental statement of the case (SSOC) without a waiver of RO jurisdiction.  This evidence consists of a January 2015 addendum statement from a December 2014 VA examiner, a personnel record, and information printed from the internet about bipolar disorder.  The January 2015 addendum statement is redundant of the examiner's December 2014 findings.  The personnel record is a duplicate of records originally received in June 2008.  The internet information is redundant of an internet article on bipolar disorder submitted in August 2010.  Further, and most significantly, the Board is granting the claim.  The additional evidence does not require review by the RO prior to adjudication by the Board.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case must consider the existence of this electronic record.


FINDING OF FACT

Bipolar disorder is related to service.


CONCLUSION OF LAW

The criteria for the establishment of entitlement to service connection for bipolar disorder have been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Given the favorable disposition of the claim for service connection for bipolar disorder, all notification and development actions needed to fairly adjudicate this claim have been accomplished.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA), or injury incurred while performing inactive duty training (INACDUTRA). 38 U.S.C.A. §§ 101 (24) 106, 1110 (West 2014).

In each case where a Veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bipolar disorder.

The evidence shows that the Veteran has a current diagnosis of bipolar disorder, documented, for example, on VA examination in December 2014.  He contends that the disorder arose during active military duty.

Prior to addressing the STRs, the Board notes that as the record suggested the possibility that the Veteran's bipolar disorder preexisted service, in the last remand the Board requested that the matter be addressed by a VA examiner.  In December 2014, a VA examiner found it was less likely than not that the disorder existed prior to service, due to the fact that  a July 1992 enlistment examination did not show the presence of psychiatric symptoms, and because the Veteran did not report receiving mental health treatment before the military.  The examiner opined there was "simply insufficient evidence" to conclude that the Veteran's mental health condition pre-existed his military service.  

Unless and until Veteran status is established for any period of ACDUTRA or INACDUTRA, the presumptions of soundness and aggravation under 38 U.S.C.A. § 1111 (West 2014) and 38 U.S.C.A. § 1153 (West 2014) and the presumptions of service connection accorded certain diseases under the Statute and pertinent regulations do not apply.  See Bowers, 26 Vet. App. at 206-07; Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010) (holding that presumptions of service connection and the presumptions of soundness and aggravation cannot apply to appellants whose claims are based only on a period of active duty for training); Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010) (holding that the presumption of aggravation does not apply to periods of ACDUTRA); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (holding that a presumption of service connection is inapplicable without previously established Veteran status).  

When a claim is based on aggravation of a preexisting disorder during an active duty for training period, the claimant must show "both that a worsening of [the] condition occurred during the period of active duty for training and that the worsening was caused by the active duty for training."  Smith, 24 Vet. App. at 48 (emphasis in original) (citing 38 U.S.C.A. § 101(24)(B) (West 2014)).  Thus, in contrast to claims based on a period of active service, there must be affirmative evidence of actual causation of the worsening of the disorder during the period of active duty for training.  Id.  Causation is established when the evidence shows that the disorder worsened beyond its natural progression during the active duty for training period.  See 38 U.S.C.A. § 1153 (West 2014).  Because the presumption of aggravation does not apply in claims based on a period of active duty for training when Veteran status is not established, the burden is on the appellant to show causation.  See Smith, 24 Vet. App. at 48.

The Board does not find that the Veteran's bipolar disorder preexisted his service beginning in July 1992 with the Ohio Army National Guard, his ACDUTRA service beginning in June 1993, or his active duty with the Army beginning in March 1995.  Entrance examinations in 1992 and 1995 show that no psychiatric defects were noted at entry.  VBMS Entries June 24, 2008.  In the accompanying Reports of Medical History the Veteran reported no problems with sleeping, depression, excessive worry, loss of memory, or nervous trouble of any sort.  Id.  An examination conducted in February 1993 showed no psychiatric abnormalities, and the Veteran voiced no complaints in this regard.  VBMS Entry September 20, 2014.  The first documentation of any psychiatric symptoms occurred in August 1993 during the Veteran's period of ACDUTRA.  However, no psychiatric diagnosis was rendered and the Veteran did not undergo any further psychiatric treatment.  The Board does not find that this constitutes clear and umistakable evidence that bipolar disorder existed prior to the Veteran's period of active duty beginning in 1995.  As such, legal analysis of the claim as a preexisting condition is not applicable, and the Board will turn to a discussion of direct service connection.   

STRs show that in August 1993, during the Veteran's period of ACDUTRA, he complained of experiencing hallucinations, sleepwalking, and a loss of appetite.  VBMS Entry June 24, 2008, p. 4/80.  In April 1996, a psychology consultation documented that the Veteran had consumed 6 beers that night and was seen in the emergency room status-post assault with alcohol on his breath.  The provider noted, "[he] asserts [he] became embroiled in altercation involving several other people. Recommend 2 day ADAPT [Alcohol and Drug Abuse Prevention Training]."
VBMS Entry June 24, 2008, p. 13/29.  A certificate from June 1996 documents completion of the ADAPT course.  VBMS Entry June 18, 2008.  Dental records from April l996 show that the Veteran's jaw was broken in the altercation, and surgery was required.  VBMS Entry August 18, 2014, p. 5/22.  The Board finds that the totality of this evidence supports the in-service incurrence of psychiatric symptoms during ACDUTRA and active duty.  

Thus, the remaining question is whether the Veteran's current psychiatric disorder is related to service.  In this regard, the file contains the opinions of several VA providers that provide support to the claim, and no evidence to the contrary.

In a May 2000 letter, a VA treating psychologist, Dr. H., stated, "although he reported to the provider having depression and mood swings in the service, he denied seeking mental health attention while in the military due to stigma issues. It is possible that he had bipolar symptoms in the military and that his substance use was at least partly an effort to self medicate them."  VBMS Entry August 14, 2010, p. 11/13.

In June 2009, a VA board-certified treating psychiatrist, Dr. B., found, "I have been able to determine within, a reasonable degree of medical certainty that [the Veteran's] symptoms of Bipolar Disorder most likely started as a young adult. There is a high probability that he had symptoms of Bipolar Disorder while in the military. He will continue treatment for this illness with me through the VA."  VBMS Entry August 14, 2010, p. 12/13.

In September 2012, a VA board-certified treating psychiatrist, Dr. C., stated he had treated the Veteran since 2011 for bipolar disorder.  He reviewed pertinent records, including the in-service report of hallucinations and sleepwalking, and the 1996 altercation.  He stated that those STRs alone were insufficient to definitively opine on the etiology of the Veteran's disorder.  However, he concluded, "as I am
[the Veteran's] treating clinician, I am inclined to interpret the data as at least as likely as not related to his current condition."  VBMS Entry August 28, 2014, p. 170/249.

On VA examination in December 2014 and in an accompanying addendum opinion, the examiner opined that the matter of whether the Veteran's bipolar disorder began during military service could not be determined beyond mere speculation because "overall there is not enough information available concerning the Veteran's mental health symptoms when he was in the military."  The examiner noted the Veteran's statements that he did not seek treatment for his symptoms during military service, and opined that there was insufficient detail in the STRs to render a conclusion.  The Board finds that while this examination did not yield evidence to weigh either for or against the claim, a remand is not required for further opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding a speculative opinion is not inadequate where the examiner explains the opinion or the reasons for the opinion are otherwise apparent in the Board's review of the evidence.)

On review of the record, the Board finds the opinion of Dr. C., in particular, to be probative.  The opinion is adequate for the purposes of adjudication as the applicable and appropriate history was recorded, and there is no showing that the report provides a substantially different picture of the Veteran's disability than the other evidence in the claims file.  The findings were factually accurate and fully articulated, and were based on a review of pertinent records and Dr C.'s familiarity with the Veteran's disorder as his treating psychiatrist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Based on a review of the in-service psychiatric symptomatology and his personal acquaintance with the Veteran's condition, in his professional judgment Dr. C. was ultimately able to relate the current disorder to the symptoms in service.   

The report of Dr. C. is not ideal for purposes of adjudication, and a remand for further medical opinion could be accomplished.  Significantly however, there is no negative evidence of record indicating that the disorder is not related to the Veteran's military service.  The Court has cautioned VA against seeking an additional medical opinion where favorable evidence in the record is unrefuted.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  The only remaining opinions are the speculative opinions of Dr. H. and the December 2014 VA examiner, and the positive opinion of Dr. B. that was unaccompanied by a rationale.  

Thus, for the reasons described above, the Board concludes that there is at least a reasonable doubt as to whether the Veteran's current bipolar disorder is causally or etiologically related to service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a bipolar disorder is warranted. 

In reaching this determination, the Board notes that the record does not show that the Veteran has a current psychiatric diagnosis other than bipolar disorder that is related to his military service.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While drug and alcohol abuse have also been diagnosed by VA providers, the Veteran withdrew this claim from appeal at the September 2012 hearing.  The Board has additionally considered a June 2008 discharge report from Journey Healing Center, which notes histrionic, narcissistic, borderline, and antisocial personality disorders in the Axis II findings.  VBMS Entry July 1, 2008, p. 28-29/30.  However, in the body of the report, the provider clarified that the Veteran only "exhibit[ed] traits of a Cluster B Personality Disorder" (emphasis added).  Id. at 30.  The provider also explained that it was difficult to differentiate diagnoses, including organic mental difficulties from any "personality issues."  Id.  It also does not appear that actual psychiatric testing was conducted or relied upon in preparation of the discharge report.  A diagnosis of a personality disorder is not documented elsewhere in the treatment records of Journey Healing Center, or in the many VA psychiatric treatment records obtained since, including those from the Veteran's long-term board certified treating psychiatrists and psychologists.  The only possible related reference is that of a "paranoid personality style" found in some VA treatment notes.  Further, a personality disorder was not diagnosed on VA examination in December 2014.  For these reasons, the Board finds that further discussion or development regarding a personality disorder is not warranted.

The Board expresses no opinion regarding the severity of the Veteran's bipolar disorder.  The RO will assign appropriate disability ratings and effective dates on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).
ORDER

Service connection for bipolar disorder is granted.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


